DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              SYBIL BOYD,
                               Appellant,

                                    v.

                      MARGOT CARRINGTON,
                           Appellee.

                             No. 4D21-2528

                             [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. PRC-20-
001576.

  Todd A. Zuckerbrod of Todd A. Zuckerbrod, P.A., Boca Raton, for
appellant.

  Laura Bourne Burkhalter of Laura Bourne Burkhalter, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.